DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/27/2021 has been entered.
Response to Remarks
Applicant's remarks filed 07/27/2021 concerning the amendments have been fully considered and those amendments overcome the rejection set forth in the office action having notification date of 04/28/2021.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15, 17-31, and 33-37 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Parisi, US Patent Application Publication No. 2018/0036641, describes in claim 1 “generates a real-world depth map from the environmental information received from the imaging device of the one or more mobile devices”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 34, and 35:
The prior art of record fails to teach or suggest in the context of independent claim 1 “determine a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and the received user input”.
Claims 17-31, 36, and 37:
The prior art of record fails to teach or suggest in the context of independent claim 17 “determining a placement position for an item of virtual content in an  augmented reality environment, the placement position being based on the correlated map data, the identified object, and the received user input”.
Claim 33:
The prior art of record fails to teach or suggest in the context of independent claim 33 “determine a placement position for an item of virtual content in an   augmented reality environment, the placement position being based on the correlated map data, the identified object, and the received user input”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613